UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of July 2011 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig ————— Mira Rosenzweig, Chief Financial Officer Dated:July 11, 2011 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park Migdal Ha’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Mira Rosenzweig, CFO Tel: +972-4-604-8308 Mobile: +972-54-9050703 mirar@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK SELECTED AS ADVANCED TEM SAMPLE PREPARATION SOLUTION PROVIDER Camtek’s Xact System Selected by a Leading Semiconductor Manufacturer For Advanced Transmission Electron MicroscopeAnalysis Applications MIGDAL HAEMEK, Israel – July11, 2011 – Camtek Ltd. (NASDAQ and TASE: CAMT) (“Camtek” or the “Company”), announced today that a leading Semiconductor Manufacturer has selected Xact, Camtek’s Advanced Transmission Electron Microscope (TEM) sample preparation solution,enabling material analysis and verification. The system was installed during the second quarter of 2011. Shrinking feature dimensions and advances in material complexity require a scale of analysis only possible through Scanning Transmission Electron Microscope (STEM) and TEM processes. Sample preparation for the front-end of the line (FEOL) process monitoring and offline failure analysis has become a bottleneck. Existing sample preparation solutions are falling short of meeting the evolving requirements of high resolution and high contrast imaging and analysis. Camtek’s Xact overcomes these limitations by applying its ground-breaking Adaptive Ion Milling (AIM™) technology, and offers negligible artifacts and improved throughput. Mr. Roy Porat, Camtek’s Chief Executive Officer, commented, “Our momentum continues through the receipt of an additional strategic order from a leading customer that testifies to the strong technological advantages that we have in this area. This order is another important step in our penetration efforts into the sample preparation market. We believe that over the coming quarters, we will be able to build on this momentum and continue to grow and penetrate new customers with the Xact.” ABOUT CAMTEK LTD. Camtek Ltd provides automated solutions dedicated for enhancing production processes and yield, enabling our customers new technologies in two industries; Semiconductors and Printed Circuit Board (PCB) & IC Substrates. Camtek addresses the specific needs of these industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, ion milling and digital material deposition. Camtek’s solutions range from micro-to-nano by applying its technologies to the industry-specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
